Citation Nr: 0102340	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision dated December 1, 1948, which denied service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board of Veterans' Appeals or Board) on appeal from a March 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the benefit sought on appeal.  The appellant, the surviving 
spouse of the veteran who had active service from April 1942 
to November 1945 and died in August 1948, appealed that 
decision to the Board of Veterans' Appeals, and the case was 
returned to the Board for appellate review.

A BVA decision dated in March 1997 affirmed the RO's March 
1993 decision.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in October 1998 the Court 
vacated the Board's decision and remanded the case to the 
Board for additional action consistent with the Joint Motion 
to Remand and Suspend Further Proceedings (Joint Motion).  In 
May 2000 the Board remanded the case to the RO for additional 
development.  The case has subsequently been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  A December 1, 1948 rating decision denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

2.  The appellant did not file an appeal to the December 1, 
1948 rating decision and that rating decision is final.

3.  The December 1, 1948 rating decision which denied service 
connection for the cause of the veteran's death was in 
accordance with applicable laws and regulations and was 
consistent with and adequately supported by the evidence then 
of record.


CONCLUSIONS OF LAW

1.  The December 1, 1948 rating decision, which denied 
service connection for the cause of the veteran's death, is 
final.  38 C.F.R. § 2.1009, 30.9802 (Supp. 1946 & 1947).

2.  The rating decision of December 1, 1948, which denied 
service connection for the cause of the veteran's death, was 
not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a), (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that a March 1997 BVA decision 
previously addressed this matter and concluded that the 
December 1, 1948, rating decision did not involve clear and 
unmistakable error.  That decision was appealed to the Court 
and pursuant a Joint Motion, the Court vacated the Board's 
decision in October 1999.  The Joint Motion noted that the 
issue of the finality of the December 1, 1948, rating 
decision had been raised by virtue of correspondence 
submitted by the appellant to the RO on December 19, 1948, 
and February 6, 1949.  As such, the Joint Motion indicated 
that reasons and bases must be provided as to whether such 
correspondence constitute a timely appeal rendering the 
December 1, 1948, rating decision nonfinal.  See Joint Motion 
at 7.  Therefore, this decision will replace the March 1997 
BVA decision.

As was noted in the previous Board decision, the evidence 
available to the RO on December 1, 1948, consisted of service 
medical records, private medical records and VA medical 
records.

Service medical records disclose that the veteran was 
hospitalized for one day in December 1943 with a diagnosis of 
acute nonspecific enteritis of an unknown cause.  In January 
and early February 1944 the veteran was hospitalized to 
determine the cause of melena.  Following testing during the 
hospitalization, an entry in February 1944 indicated that 
nothing definite had been found and that possibly the ileitis 
accounted for the melena.  The veteran was returned to duty.  
A November 1945 separation physical examination showed no 
pertinent defects, abnormalities or diagnoses.

Records pertaining to a private hospitalization of the 
veteran in July and August 1947 showed the veteran indicated 
that he had been in essentially good health until 4 weeks 
prior to the admission.  The diagnosis following the 
hospitalization was tumor of the mid descending colon with 
stricture--possibly malignant.  Subsequent private and VA 
medical records disclose treatment for carcinoma of the colon 
until the veteran's death in August 1948.

The appellant filed a claim for service connection for the 
cause of the veteran's death and this claim was denied by the 
December 1, 1948, rating decision.  That rating decision 
indicated that "the cause of death is not shown to have had 
it's onset within such time as to warrant service connection 
under any applicable law, nor is it shown that any disability 
of service origin existed at the time of death.  The 
appellant was notified of that decision and of her appellate 
rights by letter from the RO dated December 8, 1948.  The 
letter concluded that "if you wish to appeal, you should so 
inform this office and you will be furnished VA Form P-9 for 
that purpose."

In a letter from the appellant dated December 19, 1948, the 
appellant responded and indicated that she disagreed with the 
decision.  The appellant concluded her letter by stating "I 
would appreciate it if you would mail me VA Form P-9."  In a 
letter to the appellant dated in January 1949 the RO enclosed 
a VA Form P-9 and informed her that "Your right to appeal is 
timely until December 8, 1949."

In a letter from the appellant dated February 6, 1949, the 
appellant referred to her previously disallowed claim and 
indicated that she would like to reopen her claim for widow's 
pension.  She concluded by indicating she was awaiting a 
response from the RO.  In a letter to the appellant dated in 
February 1949, the RO acknowledged receipt of the appellant's 
February 1949 letter and informed her that "In the event that 
you wish to appeal from the decision disallowing your claim, 
you should complete enclosed form P-9, and return same to 
this office before December 9, 1949.  No further 
correspondence from the appellant concerning this claim was 
received until October 1989 when she essentially requested 
that her claim be reopened.  That claim was granted by July 
1992 decision.

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as being correct in the 
absence or clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).  The Court has defined clear and unmistakable 
error as administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The Court has also held that such error 
must be based on the record and the law that existed at the 
time of the prior . . . decision.  Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  The mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one which would have manifestly changed the 
outcome at the time it was made.  See Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels a conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Lastly, the Court has held that the failure to 
fulfill the duty to assist cannot constitute clear and 
unmistakable error.  See Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to whether the December 1, 1948 rating decision 
which denied service connection for the cause of the 
veteran's death was final, the Board concludes that the 
decision is final because the appellant did not appeal that 
decision.  In this regard, the Board would observe that the 
RO's December 1948 letter to the appellant informed her that 
if she wished to appeal she should "So inform this office and 
you will be furnished with VA Form P-9 for that purpose."  In 
the appellant's December 19, 1948, letter she informed the RO 
that she disagreed with the decision and specifically 
requested she be furnished a VA Form P-9, which the RO did so 
in January 1949.  Under these circumstances, the Board finds 
that the appellant's December 1948 letter does not constitute 
a timely appeal of the December 1948 rating decision.  
Clearly the appellant understood that in order to appeal the 
December 1, 1948 rating decision she was to indicate that she 
desired to appeal and request and return a VA Form P-9.  The 
appellant's December 1948 letter essentially began the appeal 
process which, as will be explained, she never completed.

When the RO provided the appellant with a VA Form P-9 in 
January 1949, per her request, the RO also informed her that 
her right to appeal was timely until December 8, 1949.  In 
the appellant's February 6, 1949, letter she reiterated her 
dissatisfaction with the denial of her claim and indicated 
that she would like to reopen her claim for widow's pension.  
While the appellant clearly cannot be held to the legal 
definition of a "reopened" claim, the appellant indicated in 
that letter that she would await a response from the RO.  In 
a February 1949 letter to the appellant she was again 
informed that if she wished to appeal the decision she should 
complete the enclosed VA Form P-9 and return the form before 
December 9, 1949.  Under these circumstances, the Board 
cannot conclude that the February 1949 letter from the 
appellant constituted timely appeal to the December 1948 
rating decision.  In this regard, the appellant had 
previously been informed of how to appeal the December 1948 
rating decision, including the filing of a VA Form P-9, and 
she clearly understood the method for appealing because she 
began the appeal process by her letter to the RO dated in 
December 1948.  The appellant was furnished a VA Form P-9 in 
January 1949 and did not enclose that form with her February 
1949 letter.  In response to the appellant's February 1949 
letter, the RO informed her of the steps necessary to 
complete her appeal and again enclosed a VA Form P-9 for that 
purpose.  The RO's February 1949 letter to the appellant 
clearly put her on notice that more was required of her to 
appeal the December 1948 rating decision, but the appellant 
did not complete her appeal.  Under these circumstances, the 
Board finds and concludes that the December 1, 1948 rating 
decision became final one year after it was promulgated.

Having determined that the December 1, 1948 rating decision 
which denied service connection for cause of the veteran's 
death was final, the Board further determines that the 
decision was in accordance with applicable laws and 
regulations and was consistent with and adequately supported 
by the evidence of record.  Simply put, at the time of the 
December 1, 1948 rating decision there was no evidence of 
record that colon cancer, or any other type of carcinoma was 
manifested during service or within one year or separation 
from service.  In addition, there was no medical opinion of 
record at the time which indicated that the colon cancer 
first diagnosed in July 1947 was in any way related to the 
veteran's period of service, including the gastrointestinal 
complaints shown in service medical records.  While 
subsequently developed records have suggested that service 
medical records may have been suggestive of a colon tumor so 
as to permit an allowance of the appellant's reopened claim, 
the question is not whether the diagnosis shown in service 
medical records was correct or incorrect.  The issue is 
whether the correct facts, as they were known at the time, 
were before the adjudicator and whether the statutory and 
regulatory provisions in existence at the time were correctly 
applied.  There was no indication, and indeed the December 1, 
1948 rating decision clearly demonstrates that all relevant 
facts known at the time were considered and that applicable 
law was correctly applied.

The appellant's disagreement in this case appears to be a 
disagreement in the way the facts of the case were evaluated 
and weighed at the time of the prior rating decision.  
However, neither a disagreement as to how the facts were 
weighed or evaluated, or a mere misinterpretation of facts 
constitute clear and unmistakable error.  The Board also 
finds no merit to any contention that the RO failed to assist 
the appellant in the development of the claim, and that any 
such failure constituted clear and unmistakable error.  As 
indicated above, the Court has held that the failure to 
fulfill the duty to assist cannot constitute clear and 
unmistakable error.  See Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board concludes that the December 1, 1948 
rating decision was not clearly and unmistakably erroneous.


ORDER

The RO's December 1, 1948 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals





